UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NEKESHON NEDD,

                           Plaintiff,

                    -against-                                      1:19-cv-08229

 SOUND DESIGN ALARM INC. and                                           ORDER
 RICHARD PAPPAS,                                                USDC SDNY
                                                                DOCUMENT
                           Defendants.                          ELECTRONICALLY FILED
                                                                DOC #:
MARY KAY VYSKOCIL, United States District Judge:                DATE FILED: 3/24/2020

       A review of court records indicates that the complaint in this action was filed on

September 4, 2019, and that no proof of service of the summons and complaint has been filed.

Rule 4(m) of the Federal Rules of Civil Procedure provides:

               If a defendant is not served within 90 days after the complaint is
               filed, the court – on motion or on its own after notice to the
               plaintiff – must dismiss the action without prejudice against that
               defendant or order that service be made within a specified time.
               But if the plaintiff shows good cause for the failure, the court must
               extend the time for service for an appropriate period.

       The plaintiff is directed to serve the summons and complaint on the defendant on or

before April 20, 2020. If service has not been made on or before April 20, 2020, and if plaintiff

fails to show cause, in writing, why service has not been made, the complaint will be dismissed

for failure to prosecute pursuant to Rules 4 and 41 of the Federal Rules of Civil Procedure.



SO ORDERED.
                                                     _________________________________
Date: March 24, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
